Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183-16 Filed: 01/28/19 Page: 1 of 3 PAGEID #:
                                    10919




                    EXHIBIT O
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183-16 Filed: 01/28/19 Page: 2 of 3 PAGEID #:
                                     10920

                                                                              Page 1
 1   BRADEN - CONTAINS ATTORNEYS' EYES ONLY PORTIONS
 2        IN THE UNITED STATES DISTRICT COURT
 3         FOR THE SOUTHERN DISTRICT OF OHIO
 4               No. 1:18-cv-00357-TSB
 5     _______________________________________
 6     OHIO A. PHILIP RANDOLPH INSTITUTE,      )
       LEAGUE OF WOMEN VOTERS OF OHIO, THE     )
 7     OHIO STATE UNIVERSITY COLLEGE           )
       DEMOCRATS, NORTHEAST OHIO YOUNG BLACK   )
 8     DEMOCRATS, HAMILTON COUNTY YOUNG        )
       DEMOCRATS, LINDA GOLDENHAR, DOUGLAS     )
 9     BURKE, SARAH INSKEEP, CYNTHIA LIBSTER, )
       KATHRYN DEITSCH, LUANN BOOTHE, MARK     )
10     JOHN GRIFFITHS, LAWRENCE NADLER, CHITRA )
       WALKER, TRISTAN RADER, RIA MEGNIN,      )
11     ANDREW HARRIS, AARON DAGRES, ELIZABETH )
       MYER, BETH HUTTON, TERESA THOBABEN,     )
12     and CONSTANCE RUBIN,                    )
                      Plaintiffs,              )
13          v.                                 )
                                               )
14     RYAN SMITH, Speaker of the Ohio House   )
       of Representatives, LARRY OBHOF,        )
15     President of the Ohio Senate, and       )
       JON HUSTED, Secretary of State of Ohio, )
16     in their official capacities,           )
                      Defendants.              )
17     _______________________________________ )
18
19              DEPOSITION OF MARK BRADEN
20      * CONTAINS ATTORNEYS' EYES ONLY PORTIONS *
21                   Washington, D.C.
22                  December 17, 2018
23
24      Reported by: Mary Ann Payonk
25      Job No. 152652

                           TSG Reporting - Worldwide   877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183-16 Filed: 01/28/19 Page: 3 of 3 PAGEID #:
                                     10921

                                                                             Page 67
 1   BRADEN - CONTAINS ATTORNEYS' EYES ONLY PORTIONS
 2      00018304.
 3             A.      Appears to be the same name.
 4             Q.      Okay.      And you see here it says
 5      author, it says Adam Kincaid.
 6                     Do you see that?
 7             A.      I see it says "last author."
 8             Q.      "Last author," yeah.
 9             A.      I see that.
10             Q.      And above you see "author" itself, it
11      says Adam Kincaid, if you go up?
12             A.      Farther up, yeah, I see "author, Adam
13      Kincaid."
14             Q.      And then last author is also Adam
15      Kincaid?
16             A.      That's what it says here.
17             Q.      Do you know Adam Kincaid?
18             A.      I do now.
19             Q.      Did you know him in 2011?
20             A.      I'm not absolutely sure that I did.
21      I think there's a good chance I didn't.
22             Q.      Do you recall receiving any
23      spreadsheets that were being forwarded to you
24      which had been prepared by Adam Kincaid back in
25      2011?

                           TSG Reporting - Worldwide   877-702-9580
